DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-27 and 40-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby et al., (US 20080015570; hereinafter Ormsby) in view of Gobel et al., (US 20130115784; hereinafter Gobel.
Regarding claim 1, Ormsby discloses (Figures 1-2) a cable (20) for conveying radiofrequency and/or microwave frequency energy to an electrosurgical instrument (60) at a first end of the cable (20), the cable comprising: a hollow tube comprising inner (50) and outer (52) electrically conductive layers separated by dielectric material (55) to form a transmission line; a first terminal (64) at the first end of the cable for forming an electrical connection to the inner conductive layer; a second terminal (62) at the first end of the cable for forming an electrical connection to the outer conductive layer ([0034]-[0035], [0038]). 
Ormsby fails to disclose a rotatable component at the first end of the cable, wherein the rotatable component comprises a longitudinal passageway continuous with the hollow tube, and wherein the rotatable component is rotatable relative to the transmission line and comprises: a first portion electrically connected to the first terminal, wherein the first portion and the first terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other; a second portion electrically connected to the second terminal, wherein the second portion and the second terminal are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other. However, Gobel teaches a rotatable component (device shown in Figures 1-3) at the first end of a cable, 
Regarding claim 2, Ormsby further discloses (Figures 1-2) that the first terminal (64) comprises a surface of an exposed part of the inner conductive layer ([0034]-[0035], [0038]).
Regarding claim 3, Ormsby further discloses (Figures 1-2) that the exposed part of the inner conductive layer comprises an exposed tubular part of the inner conductive layer ([0034]-[0035], [0038]).
Regarding claim 4, Ormsby further discloses (Figures 1-2) that the first terminal (64) is on an outer circumferential surface of the cable (20), ([0034]-[0035], [0038]: since the inner conductive layer extends distally past the outer conductive layer, the first terminal surrounding the distal end of the inner conductive layer would be on an outer circumferential surface of the cable); and the Ormsby/Gobel combination teaches that the first portion is positioned around the outer 
Regarding claim 5, Ormsby further discloses (Figures 1-2) that the first terminal (64) is on an inner circumferential surface of the cable (20), ([0034]-[0035], [0038]: since the inner conductive layer extends distally past the outer conductive layer, the first terminal surrounding the distal end of the inner conductive layer would be on an inner circumferential surface of the cable); and the first portion is positioned inside the inner circumferential surface of the cable (the first portion taught by Gobel is positioned inside the inner circumferential surface of the inner conductive layer, which extends distally past the outer conductive layer, of the cable disclosed by Ormsby; therefore the first portion is positioned inside the inner circumferential surface of the cable).
Regarding claim 6, the Ormsby/Gobel combination teaches that the first portion comprises conductive material on an inner surface or an outer surface thereof, the conductive material being in contact with the first terminal (Gobel: [0036]-[0044]: the first portion is conductive and on an inner surface or an outer surface thereof, in contact with the first terminal to ensure uninterrupted electrical contact through the cable and the rotatable component).
Regarding claim 7, the Ormsby/Gobel combination teaches that the conductive material comprises a circumferential band of conductive material (Gobel; [0036]-[0044]).
Regarding claim 8, the Ormsby/Gobel combination teaches that the first portion comprises a conductive element biased into contact with the first terminal (Gobel; [0036]-[0044]: through connector 43).
Regarding claim 9, the Ormsby/Gobel combination teaches that the conductive element comprises a sprung wing, a sprung flap, a sprung pad or a sprung protrusion (Gobel; [0036]-[0044]).
Regarding claim 10, the Ormsby/Gobel combination teaches that the first portion comprises a hollow tube (Gobel; [0036]-[0044]).
Regarding claim 11, the Ormsby/Gobel combination teaches that the first terminal (64) is on an outer circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: since the inner conductive layer extends distally past the outer conductive layer, the first terminal surrounding the distal end of the inner conductive layer would be on an outer circumferential surface of the cable), and the first portion is positioned around the outer circumferential surface of the cable (the first portion taught by Gobel is positioned around the outer circumferential surface of the inner conductive layer, which extends distally past the outer conductive layer, of the cable disclosed by Ormsby; therefore the first portion is positioned around the outer circumferential surface of the cable), wherein: the first portion comprises first and second sprung wings (through connector 43) gripping the outer circumferential surface of the cable there-between (Gobel; [0036]-[0044]).
Regarding claim 12, the Ormsby/Gobel combination teaches that the first terminal (64) is on an inner circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: since the inner conductive layer extends distally past the outer conductive layer, the first terminal surrounding the distal end of the inner conductive layer would be on an inner circumferential surface of the cable); and the first portion is positioned inside the inner circumferential surface of the cable (the first portion taught by Gobel is positioned inside the inner circumferential surface of the inner conductive layer, which extends distally past the outer conductive layer, of the cable 
Regarding claim 13, the Ormsby/Gobel combination teaches that the first portion comprises a hollow tube or naturally sprung material from which an axial strip has been removed from the circumference thereof to form the first and second sprung wings (through connector 43), (Gobel; [0036]-[0044]).
Regarding claim 14, Ormsby further discloses (Figures 1-2) that the second terminal (62) comprises a surface of an exposed part of the outer conductive layer ([0034]-[0035], [0038]).
Regarding claim 15, Ormsby further discloses (Figures 1-2) that the exposed part of the outer conductive layer comprises an exposed tubular part of the outer conductive layer ([0034]-[0035], [0038]).
Regarding claim 16, the Ormsby/Gobel combination teaches that the second terminal (62) is on an outer circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: the second terminal surrounding the distal end of the outer conductive layer would be on an outer circumferential surface of the cable); and the second portion is positioned around the outer circumferential surface of the cable (the second portion taught by Gobel is positioned around the outer circumferential surface of the outer conductive layer of the cable disclosed by Ormsby; therefore the second portion is positioned around the outer circumferential surface of the cable).
Regarding claim 17, the Ormsby/Gobel combination teaches that the second terminal (62) is on an inner circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: the second terminal surrounding the distal end of the outer conductive layer would be on an inner 
Regarding claim 18, the Ormsby/Gobel combination teaches that the second portion comprises conductive material on an inner surface or an outer surface thereof, the conductive material being in contact with the second terminal (Gobel: [0036]-[0044]: the second portion is conductive and on an inner surface or an outer surface thereof, in contact with the second terminal to ensure uninterrupted electrical contact through the cable and the rotatable component).
Regarding claim 19, the Ormsby/Gobel combination teaches that the conductive material comprises a circumferential band of conductive material (Gobel; [0036]-[0044]).
Regarding claim 20, the Ormsby/Gobel combination teaches that wherein the second portion comprises a conductive element biased into contact with the second terminal (Gobel; [0036]-[0044]).
Regarding claim 21, the Ormsby/Gobel combination teaches that the conductive element comprises a sprung wing, a sprung flap, a sprung pad or a sprung protrusion (Gobel; [0036]-[0044]).
Regarding claim 22, the Ormsby/Gobel combination teaches that the second portion comprises a hollow tube (Gobel; [0036]-[0044]).
Regarding claim 23, the Ormsby/Gobel combination teaches that the second terminal (62) is on an outer circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: the second terminal surrounding the distal end of the outer conductive layer would be on an outer circumferential surface of the cable); and the second portion is positioned around the outer 
Regarding claim 24, the Ormsby/Gobel combination teaches that the second terminal (62) is on an inner circumferential surface of the cable (20), (Ormsby; [0034]-[0035], [0038]: the second terminal surrounding the distal end of the outer conductive layer would be on an inner circumferential surface of the cable); and the second portion is positioned inside the inner circumferential surface of the cable (the second portion taught by Gobel is positioned inside the inner circumferential surface of the outer conductive layer of the cable disclosed by Ormsby; therefore the second portion is positioned inside the inner circumferential surface of the cable), wherein: the second portion comprises first and second sprung wings (through connector 44) pressing outwards against the inner circumferential surface of the cable (Gobel; [0036]-[0044]).
Regarding claim 25, the Ormsby/Gobel combination teaches that the second portion comprises a hollow tube of naturally sprung material from which an axial strip has been removed from the circumference thereof to form the first and second sprung wings (through connector 44), (Gobel; [0036]-[0044]).
Regarding claim 26, the Ormsby/Gobel combination teaches that the first portion is connected to, or integral with, the second portion (Gobel; [0036]-[0044]).
Regarding claim 27, Ormsby discloses (Figures 1-2) a cable (20) for conveying radiofrequency and/or microwave frequency energy to an electrosurgical instrument (60), the cable comprising: a first part comprising an outer conductive layer (52) provided on an outer side of a 
Ormsby fails to disclose that the second part is rotatable relative to the first part, wherein the further conductive layer and the outer conductive layer are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other. However, Gobel teaches a rotatable component (device shown in Figures 1-3) at the first end of a cable, wherein the rotatable component comprises a longitudinal passageway continuous with the cable (through adapter 22), and wherein the rotatable component is rotatable relative to the transmission line of the cable and comprises: a first portion (11, 12) electrically connected to a first part of the cable (through connector 43), wherein the first portion (11, 12) and the first part are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other; a second portion (31, 32) electrically connected to a second part of the cable (through connector 44), wherein the second portion (31, 32) and the second part are rotatable relative to each other and are configured to maintain an electrical connection when rotated relative to each other ([0005], [0036]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ormsby to include a rotatable component, as taught by Gobel, because the modification would provide reliable electrical communication through a joint, regardless of rotary movement of that joint (Gobel; [0002]) to enable rotational movement of the device relative to the electrosurgical instrument. Furthermore, 
Regarding claim 40, Ormsby further teaches (Figures 1-2) that the dielectric material (55) comprises: a solid tube of dielectric material; or a tube of dielectric material having a porous structure ([0034]-[0035]).
Regarding claim 41, Ormsby further teaches (Figures 1-2) that the inner conductive layer (50) and/or the outer conductive layer (52) comprises: a conductive coating on the inside or outside of a tube of material; a solid tube of conductive material positioned against the inside or outside of a tube of material; or a layer of braided conductive material formed on, or embedded in, a tube of material ([0034]-[0035]).
Regarding claim 42, Ormsby further teaches (Figures 1-2) that the cable (20) comprises: a hollow inner tubular layer (58); a tube of the inner conductive layer (50) on an outer surface of the hollow inner tubular layer (58); a tube of the dielectric material (55) on an outer surface of the tube of the inner conductive layer (50); and a tube of the outer conductive layer (52) on an outer surface of the tube of the dielectric material (55), ([0034]-[0037]).
Regarding claim 43, Ormsby further teaches (Figures 1-2) that the inner conductive layer (50) protrudes beyond an edge of the tube of dielectric material (55), so that the inner conductive layer (50) is exposed at the first end of the cable (20), ([0034]-[0035]).
Regarding claim 44, Ormsby further teaches (Figures 1-2) that the cable (20) comprises: a hollow tube of the inner conductive layer (50); a tube of the dielectric material (55) on an outer 
Regarding claim 45, Ormsby further teaches (Figures 1-2) that the cable (20) further comprises a protective outer tubular layer (56) on an outer surface of the tube of the outer conductive layer (52), ([0034]-[0035]).
Regarding claim 46, Ormsby further teaches (Figures 1-2) that the outer conductive layer (52) protrudes beyond an edge of the tube of dielectric material (55), so that the outer conductive layer (52) is exposed at the first end of the cable (20), ([0034]-[0035]).
Regarding claim 47, Ormsby further teaches (Figures 1-2) that an outer diameter of the cable (20) is smaller over a portion of its length adjacent to the first end of the cable (20), ([0034]-[0035]: each internal layer from the outer conductive layer extends distally from the layer covering it; this decrease is layers in the first end of the cable cause the outer diameter to be smaller).
Regarding claim 48, Ormsby further teaches (Figures 1-2) that the outer diameter of the cable (20) is made smaller over the portion by reducing an internal diameter of cable (20), ([0034]-[0035]: each internal layer from the outer conductive layer extends distally from the layer covering it; this decrease is layers in the first end of the cable cause the inner diameter to be smaller).
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gobel, as applied to claims 1 and 27 above, and further in view of Griego et al., (US 20100286707; hereinafter Griego).
Regarding claims 28, 30, and 32, the Ormsby/Gobel combination teaches the cable according to claim 1, but fails to teach that the cable comprises actuating means fed through the hollow tube of the cable for rotating the rotatable component relative to the transmission line, wherein the actuating means is configured to be moved axially along the hollow tube of the cable, 
Regarding claims 29 and 31, the Ormsby/Gobel combination teaches the cable according to claim 27, but fails to teach that the cable comprises actuating means fed through the hollow tube of the cable for rotating the second part relative to the first part, wherein the actuating means is configured to be moved axially along the hollow tube of the cable, and wherein the cable comprises .
Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gobel and Griego, as applied to claim 28 above, and further in view of Schultz, (US 20110054446; hereinafter Schultz).
Regarding claims 33-37, the Ormsby/Gobel/Griego combination teaches the cable according to claim 28, but fails to teach that the actuator element has a helical path provided on an outer surface thereof; and the cable comprises a rotator having a follower that follows the helical path when the actuator element is moved axially, thereby causing the rotator to rotate; the actuator 
Regarding claim 38, the Ormsby/Gobel/Griego/Schultz combination teaches that the rotator is connected to, or is integral with, the electrosurgical instrument, so that rotation of the rotator causes rotation of the electrosurgical instrument (the rotator of the modified device is connected to a rotatable component, which includes the electrosurgical instrument in the modified device).
Regarding claim 39, the Ormsby/Gobel/Griego/Schultz combination teaches that the cable comprises the rotatable component, wherein the rotator is connected to, or is integral with, the rotatable component, so that rotation of the rotator causes rotation of the rotatable component .
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Ormsby in view of Gobel, as applied to claim 47 above, and further in view of Hansell, III et al., (US 5563376; hereinafter Hansell).
Regarding claim 49, the Ormsby/Gobel combination teaches the cable according to claim 47, but fails to teach that the outer diameter of the cable is made smaller over the portion by reducing a thickness of the dielectric material. However, Hansell teaches a coaxial cable wherein the outer diameter of the cable is made smaller over the portion by reducing a thickness of the dielectric material (Col. 5, lines 44-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ormsby/Gobel combination such that the outer diameter of the cable is made smaller over the portion by reducing a thickness of the dielectric material, as taught by Hansell, because the modification would minimize any signal loss or distortion that may occur in the end region of the cable (Hansell; Col. 5, lines 28-33).
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Gobel fails to “a longitudinal passageway continuous with the hollow tube” because the adapter 22 comprises a first connection point 23 that is configured to connect a core or central conductor of the coaxial cable (not shown) [...] and is provided as either a pin element or a hollow shaft element designed to engage in a friction fit with a corresponding element (e.g. a complementary hollow shaft or pin element, respectively) of a 
Regarding Applicant’s arguments that the coaxial cable of Ormsby is integral with the electrosurgical instrument and so the coaxial cable of Ormsby would not be capable of connecting with the coupling device of Gobel, and the devices of Ormsby and Gobel are incompatible and therefore the combination of these devices would render the essential function of the central hollow lumen as taught by Ormsby unsatisfactory for its intended purpose, Examiner respectfully disagrees. The coupling device of Gobel may be connected with the coaxial cable at a proximal end thereof. This configuration provides a connection between the cable and the coupling device even when the cable is integral with the electrosurgical instrument. 
Therefore, Examiner maintains that the rejections under Ormsby and Gobel remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794